DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowability Notice
In view of amended claims and further search, Claims 1, 3-8, 10-15, and 17-20 are allowed.
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 08/05/2022.  Specifically, See Page. 8, last paragraph: In pertinent part, Fan discloses roaming services, including when a mobile device "travels outside of [a] home network." FIG. 2. Fan's system may thus "offer ... an unlocking agreement option." Para. 72. But this option lacks the recited selection of a purpose from among other(s). Unger and Magadevan do not remedy this deficiency, and the Office Action has not asserted otherwise. As such, the cited art fails to disclose or make obvious "a display configured to display a user interface having a prompt to input information in response to the unlocking application, wherein the inputted information (i) indicates a purpose and (ii) is selected from among one or more other purposes," as recited in amended independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644